EXHIBIT 10.11


INDEMNITY AGREEMENT


            THIS AGREEMENT is made and entered into as of the 18th day of
January, 2005, by and between AirRover Wi-Fi Corp., a Delaware corporation (the
"Corporation"), and Ryan Hayden ("Agent").


RECITALS

 

WHEREAS, Agent performs a valuable service to the Corporation in his capacity as
Chief Accounting Officer of Air-Q Corp., a Nevada corporation wholly owned by
the Corporation (“AIR-Q”);

 

WHEREAS, the Corporation’s bylaws (the "Bylaws") provide for the indemnification
of the directors, officers, employees and other agents of the Corporation,
including persons serving at the request of the Corporation in such capacities
with other corporations or enterprises, as authorized by the Delaware General
Corporation Law, as amended (the "Code");

 

WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Corporation and its agents, officers, employees and other
agents with respect to indemnification of such persons; and

 

WHEREAS, in order to induce Agent to continue to serve as Chief Accounting
Officer of AIR-Q, the Corporation has determined and agreed to enter into this
Agreement with Agent;


            NOW, THEREFORE, in consideration of Agent's continued service as
Chief Accounting Officer of AIR-Q after the date hereof, the parties hereto
agree as follows:


AGREEMENT


            1.         SERVICES TO THE CORPORATION. Agent will serve, at the
will of the Corporation or under separate contract, if any such contract exists,
as a director, officer or other fiduciary of an affiliate of the Corporation
(including any employee benefit plan of the Corporation) faithfully and to the
best of his ability so long as he is duly elected and qualified in accordance
with the provisions of the Bylaws or other applicable charter documents of the
Corporation of such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.


            2.         INDEMNITY OF AGENT. The Corporation hereby agrees to hold
harmless and indemnify Agent to the fullest extent authorized or permitted by
the provisions of the Bylaws and the Code, as the same may be amended from time
to time (but, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than the Bylaws or the Code permitted
prior to adoption of such amendment), as follows:


                        (a)       against any and all expenses (including
attorneys' fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay
because of any claim or claims made against him in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, arbitrational, administrative or investigative (including an action by
or in the right of the Corporation) to which Agent is, was or at any time
becomes a party, or is threatened to be made a party, by reason of the fact that
Agent is, was or at any time becomes a director, officer, employee or other
agent of Corporation, or is or was serving or at any time serves at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise; and


                        (b)       otherwise to the fullest extent as may be
provided to Agent by the Corporation under the non-exclusivity provisions of the
Code and the Bylaws.


            3.         LIMITATIONS ON ADDITIONAL INDEMNITY. No indemnity
pursuant to Section 2 hereof shall be paid by the Corporation:


                        (a)       on account of any claim against Agent solely
for an accounting of profits made by Agent in violation of Section 16 of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;


                        (b)       on account of Agent's conduct that is
established by a final judgment as knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct;


                        (c)       on account of Agent's conduct that is
established by a final judgment as constituting a breach of Agent's duty of
loyalty to the Corporation or resulting in any personal profit or advantage to
which Agent was not legally entitled;


                        (d)       for which payment is actually made to Agent
under a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, bylaw or agreement, except in respect of any excess beyond
payment under such insurance, clause, bylaw or agreement;


                        (e)       if indemnification is not lawful (and, in this
respect, both the Corporation and Agent have been advised that the Securities
and Exchange Commission believes that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication); or


                        (f)        in connection with any proceeding (or part
thereof) initiated by Agent, or any proceeding by Agent against the Corporation
or its directors, officers, employees or other agents, unless (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board of Directors of the Corporation, (iii) such
indemnification is provided by the Corporation, in its sole discretion, pursuant
to the powers vested in the Corporation under the Code, or (iv) the proceeding
is initiated pursuant to Section 8 hereof.


            4.         CONTINUATION OF INDEMNITY. All agreements and obligations
of the Corporation contained herein shall continue during the period Agent is a
director, officer, employee or other agent of the Corporation (or is or was
serving at the request of the Corporation as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise) and shall continue thereafter so long as Agent
shall be subject to any possible claim or threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Agent was serving in
the capacity referred to herein.


            5.         PARTIAL INDEMNIFICATION. Agent shall be entitled under
this Agreement to indemnification by the Corporation for a portion of the
expenses (including attorneys' fees), witness fees, damages, judgments, fines
and amounts paid in settlement and any other amounts that Agent becomes legally
obligated to pay in connection with any action, suit or proceeding referred to
in Section 2 hereof even if not entitled hereunder to indemnification for the
total amount thereof, and the Corporation shall indemnify Agent for the portion
thereof to which Agent is entitled.


            6.         NOTIFICATION AND DEFENSE OF CLAIM. Not later than thirty
(30) days after receipt by Agent of notice of the commencement of any action,
suit or proceeding, Agent will, if a claim in respect thereof is to be made
against the Corporation under this Agreement, notify the Corporation of the
commencement thereof; but the omission so to notify the Corporation will not
relieve it from any liability which it may have to Agent otherwise than under
this Agreement. With respect to any such action, suit or proceeding as to which
Agent notifies the Corporation of the commencement thereof:


                        (a)       the Corporation will be entitled to
participate therein at its own expense;


                        (b)       except as otherwise provided below, the
Corporation may, at its option and jointly with any other indemnifying party
similarly notified and electing to assume such defense, assume the defense
thereof, with counsel reasonably satisfactory to Agent. After notice from the
Corporation to Agent of its election to assume the defense thereof, the
Corporation will not be liable to Agent under this Agreement for any legal or
other expenses subsequently incurred by Agent in connection with the defense
thereof except for reasonable costs of investigation or otherwise as provided
below. Agent shall have the right to employ separate counsel in such action,
suit or proceeding but the fees and expenses of such counsel incurred after
notice from the Corporation of its assumption of the defense thereof shall be at
the expense of Agent unless (i) the employment of counsel by Agent has been
authorized by the Corporation, (ii) Agent shall have reasonably concluded, and
so notified the Corporation, that there is an actual conflict of interest
between the Corporation and Agent in the conduct of the defense of such action
or (iii) the Corporation shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of Agent's
separate counsel shall be at the expense of the Corporation. The Corporation
shall not be entitled to assume the defense of any action, suit or proceeding
brought by or on behalf of the Corporation or as to which Agent shall have made
the conclusion provided for in clause (ii) above; and


                        (c)       the Corporation shall not be liable to
indemnify Agent under this Agreement for any amounts paid in settlement of any
action or claim effected without its written consent, which shall not be
unreasonably withheld. The Corporation shall be permitted to settle any action
except that it shall not settle any action or claim in any manner which would
impose any penalty or limitation on Agent without Agent's written consent, which
may be given or withheld in Agent's sole discretion.


            7.         EXPENSES. The Corporation shall advance, prior to the
final disposition of any proceeding, promptly following request therefor, all
expenses incurred by Agent in connection with such proceeding upon receipt of an
undertaking by or on behalf of Agent to repay said amounts if it shall be
determined ultimately that Agent is not entitled to be indemnified under the
provisions of this Agreement, the Bylaws, the Code or otherwise.


            8.         ENFORCEMENT. Any right to indemnification or advances
granted by this Agreement to Agent shall be enforceable by or on behalf of Agent
in any court of competent jurisdiction if (i) the claim for indemnification or
advances is denied, in whole or in part, or (ii) no disposition of such claim is
made within ninety (90) days of request therefor. Agent, in such enforcement
action, if successful in whole or in part, shall be entitled to be paid also the
expense of prosecuting his claim. It shall be a defense to any action for which
a claim for indemnification is made under Section 3 hereof (other than an action
brought to enforce a claim for expenses pursuant to Section 8 hereof, provided
that the required undertaking has been tendered to the Corporation) that Agent
is not entitled to indemnification because of the limitations set forth in
Section 4 hereof. Neither the failure of the Corporation (including its Board of
Directors or its shareholders) to have made a determination prior to the
commencement of such enforcement action that indemnification of Agent is proper
in the circumstances, nor an actual determination by the Corporation (including
its Board of Directors or its shareholders) that such indemnification is
improper shall be a defense to the action or create a presumption that Agent is
not entitled to indemnification under this Agreement or otherwise.


            9.         SUBROGATION. In the event of payment under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Agent, who shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
the Corporation effectively to bring suit to enforce such rights.


            10.       NON-EXCLUSIVITY OF RIGHTS. The rights conferred on Agent
by this Agreement shall not be exclusive of any other right which Agent may have
or hereafter acquire under any statute, provision of the Corporation's
Certificate of Incorporation or Bylaws, agreement, vote of shareholders or
directors, or otherwise, both as to action in his official capacity and as to
action in another capacity while holding office.

 

            11.       SURVIVAL OF RIGHTS.


                        (a)       The rights conferred on Agent by this
Agreement shall continue after Agent has ceased to be a director, officer,
employee or other agent of the Corporation or to serve at the request of the
Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise and shall inure to the benefit of Agent's heirs, executors and
administrators.


                        (b)       The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.


            12.       SEPARABILITY. Each of the provisions of this Agreement is
a separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the Code or any other applicable
law.


            13.       GOVERNING LAW. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Delaware.


            14.       AMENDMENT AND TERMINATION. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.


            15.       IDENTICAL COUNTERPARTS. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute but one and the same
Agreement. Only one such counterpart need be produced to evidence the existence
of this Agreement.


            16.       HEADINGS. The headings of the sections of this Agreement
are inserted for convenience only and shall be deemed to constitute part of this
Agreement or to affect the construction hereof.


            17.       NOTICES. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) upon delivery if delivered by hand to the party to whom such
communication was directed or (ii) upon the third business day after the date on
which such communication was mailed if mailed by certified or registered mail
with postage prepaid:


                        (a)       If to Agent, at the address indicated on the
signature page hereof.


                        (b)       If to the Corporation, to:


                                    AirRover Wi-Fi Corp.

                                    5555 Hilton Avenue, Suite 207

                                    Baton Rouge, Louisiana 70808


or to such other address as may have been furnished to Agent by the Corporation.


            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
on and as of the day and year first above written.


                                                                        AIRROVER
WI-FI CORP.



                                                                        By: /s/
DAVID LOFLIN

                                                                                    David
Loflin

                                                                                    President


                                                                        AGENT



                                                                        By: /s/
RYAN HAYDEN

                                                                                    Ryan
Hayden, individually


                                                                        Address
of Agent:

                                                                        ____________________________

                                                                        ____________________________

                                                                        ____________________________